AO 247 (Rev. 1&( /1) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)         Page 1 of 2 (Page 2 Not for Public Disclosure)


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Eastern District oI North Carolina


                    United States of America
                               v.                         )
                 Michael Demonte Jones
                                                          )
                                                          )                    Case No: 5:08-CR-396-1FL
                                                          )                    USM No: 25862-056
Date of Original Judgment:             September 18, 2009 )
Date of Previous Amended Judgment:                        )                    Rosemary Godwin
(Use Date of Last Amended Judgment if Any)                                     Defendant’s Attorney

                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                          PURSUANT TO 18 U.S.C. § 3582(c)  %
         Upon motion of ✔ the defendant          the Director of the Bureau of Prisons       the court under 18 U.S.C.
§ 3582(c)() % for a PRGLILFDWLRQ RI DQ LPSRVHG WHUP RI LPSULVRQPHQW WR WKH H[WHQW RWKHUZLVH H[SUHVVO\ SHUPLWWHG E\
VWDWXWH DQG DV SURYLGHG E\ 6HFWLRQ  RI WKH )LUVW 6WHS $FW RI  DQG KDYLQJ FRQVLGHUHG VXFK PRWLRQ DQG
WDNLQJ LQWR DFFRXQW WKH VHQWHQFLQJ IDFWRUV VHW IRUWK LQ  86&   D  WR WKH H[WHQW WKDW WKH\ DUH DSSOLFDEOH

IT IS ORDERED that the motion is:
              DENIED.        ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in

the last judgment issued) of   180                     months is reduced to 129 months                           .
                                             (Complete Parts I and II of Page 2 when motion is granted)

The term of supervised release is reduced to 4 years. A memorandum opinion memorializing the court's reasoning for this decision
will follow.




*G UIF BNPVOU PG UJNF UIF EFGFOEBOU IBT BMSFBEZ TFSWFE FYDFFET UIJT TFOUFODF UIF TFOUFODF JT SFEVDFE UP B 5JNF 4FSWFE
TFOUFODF TVCKFDU UP BO BEEJUJPOBM QFSJPE PG VQ UP UFO  EBZT GPS BENJOJTUSBUJWF QVSQPTFT PG SFMFBTJOH UIF EFGFOEBOU
Except as otherwise provided, all provisions of the judgment V GDWHG September 18, 2009,
shall remain in effect. ,7 ,6 62 25'(5('


0SEFS %BUF         6/5/2019
                                                                                                       Judge’s signature


Effective Date:                                                      Louise W. Flanagan        U.S. District Judge
                     (if different from order date)                                                Printed name and title
